This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-2234

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                 Rafael Antonio Alfaro,
                                       Appellant.

                                Filed October 27, 2014
                                       Affirmed
                                   Schellhas, Judge

                               Scott County District Court
                                File No. 70-CR-05-22828

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Patrick J. Ciliberto, Scott County Attorney, Todd P. Zettler, Assistant County Attorney,
Shakopee, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jennifer Workman Jesness,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Schellhas, Presiding Judge; Worke, Judge; and

Rodenberg, Judge.

                        UNPUBLISHED OPINION

SCHELLHAS, Judge

      Appellant argues that the district court abused its discretion by accepting his guilty

plea to second-degree assault with a dangerous weapon because the aggravating factors
necessary to support his negotiated quadruple-upward-departure sentence are not

supported by sufficient evidence. Appellant also makes pro se arguments. We affirm.

                                         FACTS

       In October 2005, after appellant Rafael Alfaro’s deportation on July 31, 2005,

respondent State of Minnesota charged him with one count of first-degree criminal sexual

conduct under Minn. Stat. § 609.342, subd. 1(c) (2004); two counts of second-degree

assault with a dangerous weapon under Minn. Stat. § 609.222, subd. 1 (Supp. 2005); one

count of domestic assault by strangulation under Minn. Stat. § 609.2247, subd. 2 (2004);1

and one count of false imprisonment by intentional restraint under Minn. Stat. § 609.255,

subd. 2 (2004). According to facts contained in the probable-cause section of the

complaint, Alfaro held the victim, M.D., in her home for two days and sexually and

physically assaulted her in the presence of her young children. Alfaro’s conduct included

penetrating M.D.’s rectum with a chair rung, forcing her to swallow pills, repeatedly

striking her in the face with an eight-inch kitchen knife, and threatening to kill her and

her children.

       More than six years later, law enforcement authorities arrested Alfaro in

Minnesota, and in July 2012, the district court held the first hearing on Alfaro’s criminal

charges in this case. On April 22, 2013, the state noticed its intent to seek “an aggravated


1
  Minnesota Statutes section 609.2247 does not apply to crimes committed before its
effective date of August 1, 2005. See 2005 Minn. Laws ch. 136, art. 17, § 13, at 1130.
Based on facts contained in the probable-cause section of the complaint, Alfaro’s
criminal conduct occurred on June 11–12, 2005. Because the charge of domestic assault
by strangulation was ultimately dismissed, however, we need not address the retroactive
application of Minn. Stat. § 609.2247.

                                             2
durational departure up to the statutory maximum sentence of 30 years (360 months)”

supported by the aggravating factors of particular cruelty, presence of children, zone of

privacy, and position of trust.

       On April 24, 2013, Alfaro pleaded guilty to one count of second-degree assault

with a dangerous weapon in exchange for dismissal of all other charges. He waived his

Blakely rights and agreed to an 84-month sentence—a quadruple upward durational

departure—based on the existence of aggravating factors. The district court accepted

Alfaro’s guilty plea, set a sentencing hearing, and directed the state to draft a

memorandum outlining the aggravating factors noted by the court and “others that [it]

deem[ed] appropriate.” Six days later, Alfaro submitted a one-page, handwritten letter to

the court, requesting permission to withdraw his plea. In June, he formally moved to

withdraw his plea. Noting that Alfaro contended only that his plea was involuntary, the

district court denied Alfaro’s motion.

       Based on the aggravating factors of presence of children, particular cruelty,

particular vulnerability, zone of privacy, and crime more onerous than the usual offense,

and noting that a sentence greater than double the presumptive sentence “is justified

when facts are unusually compelling,” the district court sentenced Alfaro to 84 months’

imprisonment.

       This appeal follows.




                                           3
                                     DECISION

      Alfaro does not challenge the sufficiency of the factual basis for his guilty plea to

second-degree assault with a dangerous weapon. Nor does he challenge the validity of his

Blakely waiver. See State v. Thompson, 720 N.W.2d 820, 827 (Minn. 2006) (permitting

waiver of the right to a jury determination of aggravating sentencing factors as long as

waiver is made knowingly, voluntarily, and intelligently). Alfaro argues that the factual

basis offered at his plea hearing is insufficient to support the aggravating factors upon

which the district court relied in imposing the quadruple-upward-departure sentence of 84

months. He requests three alternative forms of relief: reversal of his conviction and

sentence, reversal of his sentence and remand for imposition of the presumptive 21-

month sentence, or reversal of his sentence and remand for further findings by the district

court “to determine what facts the court relied upon to impose the quadruple upward

departure sentence.”

      “[N]egotiated plea agreements that include a sentencing departure are justified

under the guidelines in cases where substantial and compelling circumstances exist.”

State v. Misquadace, 644 N.W.2d 65, 71 (Minn. 2002). “A plea agreement standing

alone, however, does not create such circumstances in its own right. Rather, when

reviewing a plea agreement that includes a sentencing departure, the court must

determine whether the offense of conviction reflects any aggravating or mitigating

circumstances that warrant a departure.” Id.

      “Under long-established caselaw, if a district court’s reasons for a departure are

stated on the record, an appellate court must determine whether the stated reasons justify


                                               4
the departure.” State v. Grampre, 766 N.W.2d 347, 351 (Minn. App. 2009), review

denied (Minn. Aug. 26, 2009). “An upward departure will be reversed if the sentencing

court’s articulated reasons for the departure are improper or inadequate and the evidence

in the record is insufficient to justify the departure.” Tucker v. State, 799 N.W.2d 583,

586 (Minn. 2011) (quotations omitted). Appellate courts generally “review an upward

departure from the presumptive guidelines sentence for an abuse of discretion.” Id. at

585–86. The district court abuses its discretion if it relies on an invalid departure reason.

Dillon v. State, 781 N.W.2d 588, 598 (Minn. App. 2010), review denied (Minn. July 20,

2010). “Whether a particular reason for an upward departure is permissible is a question

of law, which is subject to a de novo standard of review.” State v. Yaritz, 791 N.W.2d
138, 143 (Minn. App. 2010) (quotation omitted), review denied (Minn. Feb. 23, 2011).

“[A]ny fact (other than a prior conviction) which is necessary to support a sentence

exceeding the maximum authorized by the facts established by a plea of guilty or a jury

verdict must be admitted by the defendant or proved to a jury beyond a reasonable

doubt.” State v. Dettman, 719 N.W.2d 644, 647 (Minn. 2006) (quotation omitted).

       Generally, departures are limited to “double the presumptive sentence length.”

Perkins v. State, 559 N.W.2d 678, 692 (Minn. 1997). “[F]or the district court to impose a

greater-than-double-durational sentence, there must be severe aggravating factors.” State

v. Stanke, 764 N.W.2d 824, 828 (Minn. 2009). “[I]n such cases the only absolute limit on

duration is the maximum provided in the statute defining the offense.” State v. Shattuck,

704 N.W.2d 131, 140 (Minn. 2005) (citation omitted). Eighty-four months was the




                                             5
statutory maximum sentence for second-degree assault with a dangerous weapon. Minn.

Stat. § 609.222, subd. 1 (2004).

       Here, in response to the district court’s instruction, the state filed a sentencing

memorandum addressing the facts in the case and the aggravating factors that it had

previously noticed, as well as others. The detailed memorandum provides, in part, that:

               [Alfaro] subjected [M.D.] to extreme psychological and
               emotional abuse—as well as physical abuse. Here, [Alfaro]
               terrorized [M.D.] in her home, in front of her children for a
               period of over four hours. In an effort to ensure that [M.D.]
               did not report the crime to the police, [Alfaro] took her
               phones away from her for two days and kept her very close to
               him. He monitored her activities over the next six weeks until
               he was ultimately deported to Mexico.

At the sentencing hearing, the district court stated that it was adopting the state’s

memorandum, that “the aggravating factors do, in fact, exist, and do, in fact, justify an

84-month prison sentence,” and that it would provide a written memorandum. The court

also stated:

               Specifically, on June 11th of 2005 [Alfaro] became enraged
               at [M.D.] while the two were at [M.D.’s] residence with the
               children. [Alfaro] struck [M.D.] in her face and told her that
               he had to kill her. He did many of these acts while the
               children were present, including using a chair rung to push
               into [M.D.’s] genital areas.

Alfaro did not object at sentencing to anything contained in the state’s sentencing

memorandum, he did not object to the district court’s adoption of the sentencing

memorandum, he did not object to the district court’s statement about the existence of

aggravating factors, and he did not object to the court’s statement that it would file a




                                             6
written memorandum. After the sentencing hearing, the district court filed a

memorandum, summarizing the bases for the agreed-upon upward-departure sentence.

       Alfaro requests reversal of his conviction and sentence on the basis that his plea

colloquy does not contain sufficient facts to support the aggravating factors on which the

district court relied to support the upward-durational-departure sentence. We begin our

review by addressing the facts that Alfaro offered during his plea colloquy, as they

pertain to the aggravating factors:

              DEFENSE COUNSEL: Mr. Alfaro, you and I also had the
              opportunity to talk about how aggravating factors and
              aggravating sentences come into trial and how they play out,
              correct?
              ALFARO: Correct.
              DEFENSE COUNSEL: And I told you about Blakely. And
              you understand that you could have the jury decide about
              whether you were guilty of any of these charges, and you
              could have a jury decide—you have the right to have the jury
              decide beyond a reasonable doubt whether there are any
              aggravating factors. As far as both the trial of guilt, and the
              trial—or the consideration of aggravating factors, you can
              also have the judge decide that; do you understand?
              ALFARO: I do.
              DEFENSE COUNSEL: And it was my advice to you that, as
              far as aggravating factors, it was my advice that you have the
              judge decide that, not a jury; is that correct?
              ALFARO: Yes, it was.
              DEFENSE COUNSEL: And did it make sense to you?
              ALFARO: Yes.
              DEFENSE COUNSEL: As best you—as best I could explain
              it to you. But you understand that part of this is you are
              giving up, or you are waiving, your right to have a jury decide
              the aggravating factor question, and Judge Wilton is going to
              decide that?
              ALFARO: I understand that.
              DEFENSE COUNSEL: And once you waive it, you—you
              don’t get to change your mind?
              ALFARO: Yeah.


                                            7
DEFENSE COUNSEL: And you’re prepared to do that this
afternoon?
ALFARO: Yep.
THE COURT: And, Mr. Alfaro, I just want to follow up just a
little bit more. You’re agreeing to waive your Blakely issues.
You’re allowing me to decide that. But, essentially, you are
already agreeing as part of your plea agreement to go to
prison for 84 months; do you understand that? Seven years?
ALFARO: Seven years, yep.
THE COURT: Okay. And, so, essentially, today you are
agreeing that there are aggravating factors to get your
sentence to 84 months, or 7 years, you’re agreeing to that; do
you understand that?
ALFARO: Yes, I do.
THE COURT: Do you have any questions about that?
ALFARO: Nope.
THE COURT: Okay. Mr. Bergeson, factual basis.
DEFENSE COUNSEL: Thank you. Mr. Alfaro, I’m going to
take you back to the time of approximately eight years ago.
On June 11, 2011 (sic), were you in Scott County,
Minnesota?
ALFARO: When?
DEFENSE COUNSEL: On June 11, 2005, were you in Scott
County, Minnesota?
ALFARO: Yes, I was.
DEFENSE COUNSEL: And what city were you in?
ALFARO: Shakopee.
DEFENSE COUNSEL: And can you tell me where you
lived?
ALFARO: I was living with MD . . . in a townhouse.
....
DEFENSE COUNSEL: And you lived there. You were a
guest of hers?
ALFARO: A houseguest, yes.
DEFENSE COUNSEL: It was her townhouse at that time,
right?
ALFARO: Yeah.
DEFENSE COUNSEL: And you have two children with MD;
is that right?
ALFARO: Yeah.
DEFENSE COUNSEL: And the two children live there?
ALFARO: That’s right.



                              8
DEFENSE COUNSEL: And on June 11th, or maybe
June 12th, was there an argument between you and MD?
ALFARO: Yes, there was.
DEFENSE COUNSEL: And would you say it was—how
would you characterize the argument? Was it normal or bad?
ALFARO: Bad argument.
DEFENSE COUNSEL: Bad argument. And at—were you
yelling?
ALFARO: Yeah.
DEFENSE COUNSEL: At some point in time during the—
was this late at night?
ALFARO: It was late at night, yeah.
DEFENSE COUNSEL: Or maybe even early morning?
ALFARO: Actually, no.
DEFENSE COUNSEL: Passed 11:00?
ALFARO: She came by at 11:00 p.m., so—
DEFENSE COUNSEL: Okay. And you got into this
argument. At some point did you become in possession of a
weapon?
ALFARO: A knife, a kitchen knife.
DEFENSE COUNSEL: And you had that in your hand?
ALFARO: Yes, I had.
DEFENSE COUNSEL: And you were yelling?
ALFARO: Yeah, she was.
DEFENSE COUNSEL: And at this point you believe that
[M.D.] was afraid? MD. I’m sorry.
ALFARO: Yeah.
DEFENSE COUNSEL: And the kids were—I think I asked
you that. The kids were in the townhouse at that time?
ALFARO: They were in the townhouse, yeah. Yeah, they
were.
DEFENSE COUNSEL: And, at that point in time, it was your
intent to make her fearful, make her listen, make her fearful?
ALFARO: We were arguing. I guess so, yeah, I mean—
DEFENSE COUNSEL: It was a long time ago?
ALFARO: Yeah.
DEFENSE COUNSEL: Judge, I have no further questions.
Judge, I just have a follow up question.
THE COURT: Absolutely.
DEFENSE COUNSEL: Mr. Alfaro, I just want to ask you a
little bit better question. On that evening, June of 2005, you—
your actions that—that evening, both with the knife that you



                              9
talked about and without the knife, your intent was to cause
fear in M—MD?
ALFARO: My what?
DEFENSE COUNSEL: Cause fear in MD. And the fear
would be immediate—immediate bodily harm? She was
afraid that she could get hurt?
ALFARO: I believe so, yeah.
THE COURT: Ms. O’Brien, anything additional in regard to
the facts?
THE PROSECUTOR: Your Honor, I—I was listening to
what Mr. Bergeson said. I believe he covered the elements. I
suppose if the court—I would defer to the court to make sure
that you heard what I heard; that he admitted that he intended
to cause fear of immediate bodily harm while possessing the
knife.
THE COURT: And I believe that was his statement, but let
me just ask. Mr. Alfaro, as you sit here today, do you believe
that in fact MD was fearful because you were yelling at her
and because you had a knife? Was she fearful?
ALFARO: Yeah.
THE COURT: For her safety?
ALFARO: Of what?
THE COURT: For her safety?
ALFARO: For her safety, yeah.
THE COURT: Okay. And your action—by your actions,
that’s what you intended? In other words—
ALFARO: Yeah.
THE COURT: —she wasn’t laughing, right?
ALFARO: No. She was not laughing.
THE COURT: And you weren’t laughing?
ALFARO: I wasn’t laughing either.
THE COURT: Okay. Any additional questions, counsel?
THE PROSECUTOR: No. Thank you, Your Honor.
THE COURT: Mr. Bergeson, any additional questions?
DEFENSE COUNSEL: No, Your Honor. Thank you.
THE COURT: All right. Mr. Alfaro, I’m going to find that
you’ve given a knowing and intelligent and a voluntary
waiver of your rights; and that there is a sufficient factual
basis in which to find you guilty. I’m going to accept your
plea at this time. I’m going to order a presentence
investigation.
....



                             10
              THE COURT: Okay. The other issue is that you have waived
              the Blakely issue. You’ve agreed today that there are severe
              aggravating factors which you’ve agreed to serve an 84-
              month sentence for. Those factors, my understanding,
              include, but may not be limited to; particular cruelty, position
              of trust, zone of privacy, and the fact that children were
              present. I would ask the state to prepare a memorandum
              outlining each of those factors and others that they deem
              appropriate. That you include any and all detail so that I can
              make findings. Although the parties have agreed to the 84
              months, and that the defendant has waived Blakely, I believe
              under the law that I still have to find that these are severe
              aggravating circumstances given the fact that this is
              quadruple upward departure. Let’s go off the record for a
              moment.
              ....
              THE COURT: Ms. O’Brien, is there anything additional that
              you want to place on the record in terms of, at least as of right
              now, about the quadruple upward departure or do you believe
              that I’ve covered it?
              THE PROSECUTOR: Your Honor, I believe that you’ve
              covered the significant deal that he’s getting and the
              agreement on the record, or the agreement to the 84 months.
              And I think the only thing that possibly is left out is when you
              would expect the state to have the memorandum to you?

      The Minnesota Supreme Court has “long discouraged” district courts from

establishing a factual basis by allowing a defendant’s attorney to ask leading questions to

elicit facts to support guilty pleas. State v. Raleigh, 778 N.W.2d 90, 95 (Minn. 2010).

Regarding factual bases for aggravated sentences, rule 15.01, subdivision 2, of the Rules

of Criminal Procedure provides that “[b]efore the judge accepts an admission of facts in

support of an aggravated sentence, the defendant must be sworn and questioned by the

judge with the assistance of defense counsel. . . . The defendant must state the factual

basis for an aggravated sentence.” Here, although Alfaro agreed to the existence of

aggravating factors during his plea colloquy, no one elicited from him the facts contained


                                             11
in the state’s sentencing memorandum, and Alfaro did not volunteer the facts. We are

troubled by the lack of adherence to the requirements of rule 15.01 by the district court,

defense counsel, and prosecutor.

         Alfaro does not challenge the validity of his guilty plea. He requests that we

reverse his conviction but offers no argument or legal support for a reversal of his

conviction. We conclude that his request is meritless. See Schoepke v. Alexander Smith &

Sons Carpet Co., 290 Minn. 518, 519–20, 187 N.W.2d 133, 135 (1971) (“An assignment

of error based on mere assertion and not supported by any argument or authorities in

appellant’s brief is waived and will not be considered on appeal unless prejudicial error is

obvious on mere inspection.”), cited in State v. Anderson, 784 N.W.2d 320, 335 (Minn.

2010).

         As to the existence of aggravating factors necessary to support Alfaro’s upward-

departure sentence, our review of the record reveals that defense counsel noted on the

record that “[the state] listed four proposed grounds: particular cruelty, the children, zone

of privacy, and the position of trust,” and that counsel addressed each factor. Alfaro then

pleaded guilty, waived his Blakely rights, and admitted the existence of aggravating

factors sufficient to support an 84-month sentence, i.e., a quadruple-upward-departure

sentence for second-degree assault with a dangerous weapon. We address the aggravating

factors noticed by the state, except for position of trust, which the district court did not

discuss.




                                             12
Aggravating Factors

       Presence of children

       Alfaro argues that the presence of children is not a valid aggravating factor in this

case because the factor was codified after the crime was committed. We reject this

argument. The sentencing guidelines provide a nonexclusive list of reasons for departure,

State v. Rourke, 773 N.W.2d 913, 920 (Minn. 2009), and presence of children has long

been recognized as an aggravating factor, see State v. Profit, 323 N.W.2d 34, 36 (Minn.

1982) (agreeing “that committing the offense in front of the children was a particularly

outrageous act”).

       Alfaro also argues that the record does not support that children were present

during his commission of second-degree assault with a dangerous weapon. We agree.

Presence of children is a valid aggravating factor when a child can “see, hear, or

otherwise witness any portion of the commission of the offense.” State v. Robideau, 796
N.W.2d 147, 152 (Minn. 2011). The district court found that “[w]hile the two young

children were present, [Alfaro] grabbed [M.D.] by her neck and threw her onto the bed.

She lay in bed crying with the children in her arms.” We disagree that the record facts are

sufficient to support this aggravating factor. Although Alfaro admitted that children were

present in the home, he did not admit that they saw, heard, or otherwise witnessed any

portion of his commission of second-degree assault with a dangerous weapon, and the

related facts in the complaint do not pertain to his commission of second-degree assault

with a dangerous weapon. We therefore cannot conclude that the district court properly

relied on the presence of children as a valid aggravating factor in sentencing Alfaro.


                                            13
       Particular cruelty

       Alfaro argues that the record does not support the district court’s reliance on the

aggravating factor of particular cruelty. “Particular cruelty involves the gratuitous

infliction of pain and cruelty of a kind not usually associated with the commission of the

offense in question.” Tucker, 799 N.W.2d at 586 (quotation omitted). The duration of the

incident is relevant to whether an act was particularly cruel. See State v. Rodriguez, 505
N.W.2d 373, 377 (Minn. App. 1993) (citing with approval Davis v. State, 324 N.W.2d
802, 803 (Minn. 1982), in which supreme court was satisfied that particular cruelty

justified double upward departure when assault continued for about five hours), review

denied (Minn. Oct. 19, 1993). Here, the district court found that Alfaro “refused to let

[M.D.] leave the house for nearly two days” and that, among other acts, he struck her,

choked her, and threatened to poke her eyes out with a screwdriver. We cannot conclude

that the district court properly relied on particular cruelty as a valid aggravating factor in

this case because Alfaro did not admit such facts during his plea colloquy, stipulate to

such facts, or agree that the court could consider facts contained in police reports or other

documentary evidence.

       Zone of privacy

       Alfaro argues that the record facts are insufficient to support the aggravating factor

that he violated M.D.’s zone of privacy. But Alfaro admitted during his plea colloquy that

he was a houseguest in M.D.’s home, and the district court properly found that Alfaro’s

criminal acts occurred in M.D.’s home. See State v. Copeland, 656 N.W.2d 599, 603

(Minn. App. 2003) (“That [a third party who lived in the residence] invited [defendant]


                                             14
into the residence while [the victim] slept upstairs does not negate the fact that this

offense occurred in [the victim]’s home where, by virtue of the zone of privacy, he had a

reasonable expectation of security that was shattered by [defendant]’s violent assault.”),

review denied (Minn. Apr. 29, 2003); State v. Bates, 507 N.W.2d 847, 850, 854 (Minn.

App. 1993) (concluding that zone-of-privacy factor was present when defendant touched

victim’s penis on two occasions while living in the victim’s home), review denied (Minn.

Dec. 27, 1993). We conclude that the district court’s reliance on Alfaro’s violation of

M.D.’s zone of privacy as a valid aggravating factor was proper.

Pro Se Arguments and Request to Strike

       Alfaro argues in his pro se supplemental brief that (1) the victim’s story was not

credible, (2) he pleaded guilty because his attorney convinced him to lie, (3) his speedy

trial right was violated, and (4) the district court judge was biased. The state argues that

this court “should strike Alfaro’s pro se supplemental brief entirely” because every page

contains facts not in the record. “The record on appeal consists of the papers filed in the

district court, the offered exhibits, and the transcript of the proceedings, if any.” Minn. R.

Crim. P. 28.02, subd. 8. And “an appellate court may not base its decision on matters

outside the record on appeal.” Holt v. State, 772 N.W.2d 470, 481 n.5 (Minn. 2009)

(quotation omitted). We strike Alfaro’s pro se supplemental brief because the arguments

contained in it are supported by facts not in the record. See State v. Manley, 664 N.W.2d
275, 286 (Minn. 2003) (granting state’s motion to strike paragraphs from pro se brief that

were “unsupported by any facts in the record”).




                                             15
Remand Not Necessary

       “[W]hen a reviewing court concludes that a district court based a departure on

both valid and invalid factors, a remand is required unless it determines the district court

would have imposed the same sentence absent reliance on the invalid factors.” State v.

Vance, 765 N.W.2d 390, 395 (Minn. 2009) (quotation omitted). The presence of a single

valid aggravating factor is sufficient to support an upward departure. See State v.

Petersen, 799 N.W.2d 653, 659 (Minn. App. 2011) (citing State v. O’Brien, 369 N.W.2d
525, 527 (Minn. 1985), and upholding upward-departure sentence when “at least one of

the aggravating circumstances stated by the district court [was] supported by the record”),

review denied (Minn. Sept. 28, 2011).

       Here, we consider whether the sentencing court would have imposed an 84-month

sentence, relying on the single aggravating factor of Alfaro’s violation of M.D.’s zone of

privacy. See id. We conclude that the district court would have imposed the same

sentence absent reliance on the factors that are not supported by facts offered by Alfaro at

his plea hearing.

       Alfaro also argues that severe aggravating circumstances that are necessary to

support the imposition of a greater-than-double-upward-departure sentence are not

present in this case and that no unusual facts were adduced that would support a finding

that the circumstances were severe. “[W]e review upward durational sentencing

departures that are greater than twice the presumptive sentence for an abuse of

discretion.” Dillon, 781 N.W.2d at 594. We review de novo “whether the valid departure

reasons are severe[] so as to justify a sentence that runs longer than twice the presumptive


                                            16
sentence.” Id. at 598. “A district court abuses its discretion if it relies on invalid bases . . .

to extend the sentence beyond double its presumptive length.” Id.

       Alfaro argues that the district court made no factual findings to support the

aggravating circumstances and did not categorize the aggravating factors as “severe”

before imposing sentence. We reject Alfaro’s arguments. First, Alfaro cites no legal

authority that requires that a district court make findings when a defendant waives his

Blakely rights and agrees to the existence of aggravating factors. We reject Alfaro’s

argument that the district court was required to make findings to support the greater-than-

double-upward-departure sentence. Second, at the plea hearing, the district court noted

that a sentence greater than double the presumptive sentence “is justified when facts are

unusually compelling,” which we interpret to mean “severe.” In the state’s sentencing

memorandum, which the court adopted without objection by Alfaro, the state specifically

addressed the “severe aggravating factors” that justify the greater-than-double-upward-

departure sentence. And in its memorandum following sentencing, the court again stated

that “the facts of this case are unusually compelling.”

       We conclude that Alfaro’s violation of M.D.’s zone of privacy was severe, so as to

justify his sentence that runs longer than twice the presumptive sentence, and we

conclude that the district court did not abuse its discretion by imposing the 84-month

sentence to which Alfaro agreed. Moreover, we are convinced beyond a reasonable doubt

that if we were to remand this case to the district court, the court would determine that the

sole aggravating factor of violating M.D.’s zone of privacy warranted the imposition of a

sentence that exceeded a double durational departure. We conclude that Alfaro is not


                                               17
entitled to relief from his conviction or sentence. We decline Alfaro’s request for a

remand to the district court, and we affirm.

       Affirmed.




                                               18